09-0290-ag
    Liu v. Holder
                                                                                  BIA
                                                                            Brennan, IJ
                                                                          A099 025 381


                     UNITED STATES COURT OF APPEALS
                         FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


         At a stated term of the United States Court of                 Appeals
    for the Second Circuit, held at the Daniel Patrick                 Moynihan
    United States Courthouse, 500 Pearl Street, in the                 City of
    New York, on the 23 rd day of February, two thousand               ten.

    PRESENT:
             REENA RAGGI,
             PETER W. HALL,
             DEBRA ANN LIVINGSTON,
                    Circuit Judges.
    ______________________________________

    QIU HU LIU,
             Petitioner,

                    v.                                     09-0290-ag
                                                           NAC
    ERIC H. HOLDER, JR.,
    UNITED STATES ATTORNEY GENERAL,
             Respondent.
    ______________________________________

    FOR PETITIONER:               Feng Li, New York, New York.
FOR RESPONDENT:        Tony West, Assistant Attorney
                       General; Michelle Gorden Latour,
                       Assistant Director; Tracie N. Jones,
                       Trial Attorney, Office of
                       Immigration Litigation, United
                       States Department of Justice,
                       Washington, D.C.


    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED, that the petition for review

is DENIED.

    Qiu Hu Liu, a native and citizen of the People’s

Republic of China, seeks review of a December 30, 2008 order

of the BIA affirming the February 20, 2007 decision of

Immigration Judge (“IJ”) Noel Brennan, which denied Liu’s

application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”).   In re Qiu Hu

Liu No. A099 025 381 (B.I.A. Dec. 30, 2008), aff’g No. A099

025 381 (Immig. Ct. N.Y. City Feb. 20, 2007).   We assume the

parties’ familiarity with the underlying facts and

procedural history in this case.

    “Where, as here, the BIA agrees with the IJ's

conclusion that a petitioner is not credible and, without

rejecting any of the IJ's grounds for decision, emphasizes

particular aspects of that decision, we will review both the


                             2
BIA's and IJ's opinions – or more precisely, we review the

IJ's decision including the portions not explicitly

discussed by the BIA.”     Yun-Zui Guan v. Gonzales, 432 F.3d

391, 394 (2d Cir. 2005).     The applicable standards of review

are well-established.    See 8 U.S.C. § 1252(b)(4)(B); Corovic

v. Mukasey, 519 F.3d 90, 95 (2d Cir. 2008); Salimatou Bah v.

Mukasey, 529 F.3d 99, 110-11 (2d Cir. 2008).

    Substantial evidence supports the agency’s adverse

credibility determination.     See Corovic, 519 F.3d at 95.

Under the REAL ID Act, which applies to Liu’s application

for relief, “an IJ may rely on any inconsistency or omission

in making an adverse credibility determination as long as

the ‘totality of the circumstances’ establishes that an

asylum applicant is not credible.”     Xiu Xia Lin v. Mukasey,

534 F.3d 162, 167 (2d Cir. 2008).

    Here, the IJ noted a discrepancy between Liu’s

testimony and a letter from his father regarding the length

of time he was detained.     Though his father provided a

second letter providing a time frame consistent with Liu’s

testimony, the IJ acted within her discretion in declining

to afford it evidentiary weight because Liu admitted that he

had informed his father of the discrepancy and requested the

second letter.   See Xiao Ji Chen v. U.S. Dep’t Of Justice,

                                3
471 F.3d 315, 342 (2d Cir. 2006) (observing that weight

afforded applicant’s evidence in immigration proceedings

lies largely within discretion of IJ).

    The IJ found additional inconsistencies between Liu’s

testimony and other documents in the record.     Liu testified

inconsistently about the author of the documents he received

from church members; was unable to verify who gave the

letters to his father; and claimed that one letter was sent

to his lawyer and another to his home in Brooklyn, a claim

undercut by envelopes in the record indicating that both

were sent to his attorney.     Liu’s inconsistent testimony

regarding the documents he offered was a proper basis upon

which to question both the documents’ authenticity and Liu’s

veracity.   See Xiao Ji Chen, 471 F.3d at 342.

    Further, the IJ found that Liu’s demeanor was not

consistent with credibility.     We defer to the IJ on this

assessment, see Majidi v. Gonzales, 430 F.3d 77, 81 n.1 (2d

Cir. 2005), mindful of her unique advantage in hearing

directly from the asylum applicant, see Zhang v. INS, 386

F.3d 66, 73 (2d Cir. 2004).

    Ultimately, the discrepancies the IJ identified and its

assessment of petitioner’s demeanor provide substantial

evidence for her adverse credibility determination.     See 8

                                4
U.S.C. § 1158(b)(1)(B)(iii).   Because Liu’s claims for

relief were each based on the same factual predicate, the

agency’s denial of asylum, withholding of removal, and CAT

relief was proper.   See Paul v. Gonzales, 444 F.3d 148, 156

(2d Cir. 2006).

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, any stay of

removal that the Court previously granted in this petition

is VACATED, and any pending motion for a stay of removal in

this petition is DISMISSED as moot. Any pending request for

oral argument in this petition is DENIED in accordance with

Federal Rule of Appellate Procedure 34(a)(2), and Second

Circuit Local Rule 34(b).

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                               5